Entered: August 7th, 2019
                             Case 19-19885      Doc 17      Filed 08/07/19      Page 1 of 1
Signed: August 7th, 2019

SO ORDERED
August 21, 2019




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Greenbelt
                                    In re:   Case No.: 19−19885 − LSS       Chapter: 7

Ricardo David Barrantes
Debtor

                                      ORDER TO SHOW CAUSE
                                WHY CASE SHOULD NOT BE DISMISSED
                            FOR FAILURE TO COMPLETE REQUIRED FILINGS

By notice of the Court dated July 23, 2019, the above−captioned Debtor was admonished to file:

      Schedules A/B D E/F G H I J and Declaration Concerning Debtor's Schedules
      Statement of Current Monthly Income and Means Test Calculation
      Statement of Financial Affairs
      Other: Summary of Schedules

within fourteen (14) days. Debtor has failed to comply with said Order. It is, therefore, by the United States
Bankruptcy Court for the District of Maryland,

ORDERED, that the Debtor show cause, if any there be, by the date designated above, in a writing filed with Clerk,
U.S. Bankruptcy Court why this case should not be dismissed, pursuant to 11 U.S.C. § 707(a), and all debts scheduled
by Debtor barred from discharge for failure to complete required filings. Completion of the required filings by the
same date shall dissolve this Order to Show Cause. Failure to complete the required filings within the time allowed,
or failure to show cause which the Court considers adequate, may result in a dismissal of this case and/or denial of
discharge of the debts scheduled by Debtor without further notice.

cc:     Debtor
        Attorney for Debtor − PRO SE
        Case Trustee − Gary A. Rosen

        U.S. Trustee

                                                   End of Order
39x01 (rev. 12/01/2015) − yoliver
